JOHNSTON, Judge,
concurring.
I concur with the opinion of the court. Additional comments are needed, however, in regard to the first specified issue concerning actions of the military judge during trial.
The military judge in this case, a major, was a reserve officer who was normally employed as a civilian prosecutor for a two-county district in North Carolina. As a civilian prosecutor who was on active duty for a short period of time for duty as a military judge, it was important for him to ensure that his conduct at trial enhanced both the appearance and actuality of impartiality and fairness of the military justice system. Unfortunately, his conduct during trial did neither.
During the trial, the military judge took several actions and made many rulings that revealed his advocacy for the prosecution.
1. When the defense counsel sought to question a member about his “feelings” about the presumption of innocence applicable at trial, the military judge improperly imposed his own objection and required the trial defense counsel to move on to other questions. See United States v. Smith, 27 M.J. 25 (C.M.A.1988).
2. In response to a defense objection about documents offered as evidence during the testimony of a prosecution expert witness, the military judge suggested that trial *544counsel ask a particular question that would be unobjectionable. The defense counsel objected to the military judge “assisting the trial counsel to try his case, and aiding him in making the foundation for these evidentiary issues.”
3. The military judge extensively questioned a defense witness after counsel were through with their queries. Trial defense counsel objected to the military judge playing “the role of the prosecutor” because the judge was not seeking to clarify questions he might have had were he the fact finder in the case. The military judge noted the objection, told the trial defense counsel to “take a seat,” and continued with his questions.
4. The military judge improperly limited the number of witnesses who testified about problems with urine collection at the unit. The trial defense counsel attempted to use a series of witnesses to reveal all the problems that were encountered in the unit’s effort to gather urine samples. The military judge would not allow the trial defense counsel to summon more witnesses to testify about those problems.
5. The military judge admonished the trial defense counsel for presenting evidence that was not “logically relevant to any of the issues in this case.” The defense counsel was trying to show that urine sample bottles were neither safeguarded nor properly accounted for during collection. The military judge abused his discretion in making the comments in front of members.
6. The military judge improperly restricted the efforts of trial defense counsel to show that the defense expert had testified previously for the prosecution and should not be perceived as having a defense-oriented bias.
7. During sentencing, the military judge improperly restricted the trial defense counsel’s request to the members for minimal punishment equivalent to that administered under Article 15, UCMJ.
I believe that the military judge abandoned his impartiality and became an advocate for the prosecution as shown by his openly adversarial relationship with the trial defense counsel and numerous improper rulings. See United States v. Hobbs, 8 M.J. 71 (C.M.A.1979); United States v. Wood, 29 M.J. 1075 (A.C.M.R.1990). The military judge’s abuses of discretion as outlined in the opinion of this court were merely the most egregious samples of his partiality.